DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 1-30 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 was filed after the mailing date of the non-final rejection on 10/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/01/2021 was filed after the mailing date of the non-final rejection on 10/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/12/2022 was filed after the mailing date of the non-final rejection on 10/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/20/2022 was filed after the mailing date of the non-final rejection on 10/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/04/2022 was filed after the mailing date of the non-final rejection on 10/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/10/2022 was filed after the mailing date of the non-final rejection on 10/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
	Presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9, 12-14, 17, 20-22, 25, and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PARK et al. (Hereafter, “Park”) [US 2010/0290527 A1] in view of Kim et al. (Hereafter, “Kim”) [US 2006/0233251 A1] in further view of Pandit et al. (Hereafter, “Pandit”) [US 2010/0158110 A1]
In regards to claim 1, 9 (method), 17 (encoder), and 25 (non-transitory computer-readable medium), Park discloses a decoder for decoding a data stream encoded with a video including pictures of a scene ([Title] Method and Apparatus of Processing a Video Signal), comprising: an extractor ([0053] The entropy decoding unit 110 extracts a transform coefficient of each macroblock, a motion vector, a reference picture index and the like by performing entropy decoding on a video signal bitstream.) configured for: extracting, from the data stream, a first set of coding parameters including a first intra coding parameter associated with a first intra coding block in a first array of information samples ([0030] predict the current macroblock using the intra prediction mode and a pixel value of a neighboring block [0065] First of all, a prediction mode of a current slice may be identified. For instance, if a slice type of a current slice is P slice or B slice, a skip mode may be used. And, motion information of neighboring blocks may be obtained. For instance, assuming that a block at a left side of a current block, a block at a top side of the current block, and a block at a right top side of the current block are named a neighboring block A, a neighboring block B and a neighboring block C, respectively, motion information of the neighbor blocks A, B and C may be obtained. A reference picture index of the current block for List0 or List1 direction may be derived using the motion information of the neighboring blocks. [0103] Yet, in case that the macroblock type of the current macroblock is not the intra-mixed, it may predict the current macroblock based on the macroblock type [S650]. In this case, the macroblock type may include an intra prediction mode and CBP information. Therefore, it may predict a pixel value of the current macroblock using the intra prediction mode according to the macroblock type and a pixel of a neighboring block. And, the neighboring block may mean the block reconstructed prior to the current macroblock. For instance, the neighboring block may mean a left block of the current macroblock, or a top block of the current macroblock. And, the pixel of the neighboring block may include the reconstructed pixel to which deblocking filtering is not applied.) ([0032] According to the present invention, the intra prediction mode is obtained based on intra prediction mode reference information, the intra prediction mode reference information is obtained based on the block type of the partition of the current macroblock, and the intra prediction mode reference information indicates whether an intra prediction mode of a prediction block is derived from an intra prediction mode of a neighboring block.), and responsive to the inter-plane interchange information indicating no derivation of the intra coding information of the second intra coding block based on the information related to the first intra coding block, extracting, from the data stream, a second set of coding parameters including a second intra coding parameter ([0035] According to the present invention, when the intra prediction mode reference information indicates that the intra prediction mode of the predicted block is not derived from the intra prediction mode of the neighbor block, the intra prediction mode of the current macroblock is parsed from a bitstream.); and a predictor ([0075] The intra predicting unit 160 performs intra prediction using a reconstructed pixel within a current picture. The reconstructed pixel within the current picture may include a pixel to which deblocking filtering is not applied. An original picture is then reconstructed by adding the predicted current picture and a residual outputted from the inverse transforming unit together.) configured for: responsive to the inter-plane interchange information indicating derivation of the intra coding information of the second intra coding block based on the information related to the first intra coding block, deriving the intra coding information for the second intra coding block based on the information related to the first intra coding block, ([0106] Referring to FIG. 8, it may obtain a macroblock type of a current macroblock [S800]. In case that the current macroblock is coded in intra mode according to the macroblock type, it may obtain intra prediction mode reference information on the current macroblock [S810]. For instance, if the current macroblock is predicted in intra mode, the macroblock type may be intra NxN or intra-mixed. The intra prediction mode reference information may be obtained by a prediction block unit of the current macroblock. In case that the intra prediction mode reference information indicates that an intra prediction mode of a predicted block is derived from an intra prediction mode of a neighboring block, it may derive the intra prediction mode of the prediction block using intra prediction modes of left and right blocks of the prediction block [S820]. The derived intra prediction mode may be derived into a minimum value in the intra prediction modes of the left and right blocks.), and responsive to the inter-plane interchange information indicating no derivation of the intra coding information of the second intra coding block based on the information related DB1/ 123155774.1Page 2 of 14Application No.: 17/065,934 to the first intra coding block, predicting the second intra coding block based on the second set of coding parameters including the second intra coding parameter in the intra coding mode ([0106] Referring to FIG. 8, it may obtain a macroblock type of a current macroblock [S800]. In case that the current macroblock is coded in intra mode according to the macroblock type, it may obtain intra prediction mode reference information on the current macroblock [S810]. For instance, if the current macroblock is predicted in intra mode, the macroblock type may be intra NxN or intra-mixed. The intra prediction mode reference information may be obtained by a prediction block unit of the current macroblock. In case that the intra prediction mode reference information indicates that an intra prediction mode of a predicted block is not derived from an intra prediction mode of a neighboring block, it may parse the intra prediction mode of the prediction block from a bitstream [S840]. It may predict a pixel of the prediction block using the intra prediction mode and the pixel of the neighboring block [S830].).
Park fails to explicitly disclose a first intra coding block in a first array of information samples that represents a first color component of the video, wherein the first set of coding parameters is to be used for reconstructing the first intra coding block in an intra coding mode based on an angle of direction of intra prediction within the first array, a second intra coding block in a second array of information samples that represents a second color component of the video, a second set of coding parameters including a second intra coding parameter indicating an angle of direction of intra prediction within the second array, deriving the intra coding information for the second intra coding block based on the information related to the first intra coding block, a weighting parameter, and an offset value.
Kim discloses a decoder for decoding a data stream encoded with a video including pictures of a scene represented by multiple arrays of information samples ([Abstract] A moving picture coding/decoding method and apparatus with improved coding efficiency. A moving picture coding method includes selecting a color space from among a plurality of color spaces, selecting a prediction mode to be commonly applied to all the color components constituting the selected color space, generating first residual data corresponding to differences between a current picture and a predicted picture for each of the color components according to the selected prediction mode, generating second residual data corresponding to differences between the first residual data, and coding the second residual data.), comprising: an extractor ([Fig. 7 and 0095] The entropy decoding unit 701 reconstructs integer values by entropy-decoding an input bitstream output from, by way of a non-limiting example, the moving picture coding apparatus of FIG. 1.) configured for: extracting, from the data stream, a first set of coding parameters including a first intra coding parameter associated with a first intra coding block in a first array of information samples that represents a first color component of the video, wherein the first set of coding parameters is to be used for reconstructing the first intra coding block in an intra coding mode based on an angle of direction of intra prediction within the first array ([0070] Next, the intra prediction mode selection unit 105 selects a single prediction direction to be commonly applied to all the color components constituting the color space in units of blocks corresponding to the size of blocks selected above from among prediction directions of the color components constituting the color space. For example, the intra prediction mode selection unit 105 selects a single prediction direction to be commonly applied to the Y component, Co component, and Cg component from among a prediction direction of the Y component, a prediction direction of the Co component, and a prediction direction of the Cg component. Alternatively, the intra prediction mode selection unit 105 selects a single prediction direction to be commonly applied to the R component, G component, and B component from among a prediction direction of the R component, a prediction direction of the G component, and a prediction direction of the B component.), extracting, from the data stream,  ([0069] The intra prediction mode selection unit 105 selects a size of blocks to be commonly applied to all the color components constituting the color space selected by the color space selection unit 101. The sizes of blocks constituting the current picture can be 16x16, 8x8, 4x4, etc. The selection of a size of blocks for intra prediction is performed in the same manner as for the inter prediction illustrated in FIG. 2.), ([0101] The intra prediction unit 706 predicts blocks constituting the current picture from adjacent pixels in a picture reconstructed by the adder 707, according to the intra prediction mode used in the moving picture coding apparatus, and generates predicted pictures constituted by the predicted blocks. In other words, the intra prediction unit 706 predicts blocks constituting the current picture from adjacent pixels in a picture reconstructed by the adder 707, according to the intra prediction modes independently applied to the color components and generates predicted pictures constituted by the predicted blocks. In particular, the intra prediction unit 706 predicts blocks constituting the current picture from adjacent pixels indicated by the prediction direction used in the moving picture coding apparatus and generates predicted pictures constituted by the predicted blocks. In other words, the intra prediction unit 706 predicts blocks constituting the current picture from adjacent pixels indicated by the prediction directions, which are independently applied to the color components in units of blocks that are independent for the color components, and generates predicted pictures constituted by the predicted blocks.); and a predictor configured for: responsive to the ([0101] The intra prediction unit 706 predicts blocks constituting the current picture from adjacent pixels in a picture reconstructed by the adder 707, according to the intra prediction mode used in the moving picture coding apparatus, and generates predicted pictures constituted by the predicted blocks. In other words, the intra prediction unit 706 predicts blocks constituting the current picture from adjacent pixels in a picture reconstructed by the adder 707, according an intra prediction mode commonly applied to all the color components, and generates predicted pictures constituted by the predicted blocks. In particular, the intra prediction unit 706 predicts blocks constituting the current picture from adjacent pixels indicated by the prediction direction used in the moving picture coding apparatus and generates predicted pictures constituted by the predicted blocks.), and responsive to the ([0101] The intra prediction unit 706 predicts blocks constituting the current picture from adjacent pixels in a picture reconstructed by the adder 707, according to the intra prediction mode used in the moving picture coding apparatus, and generates predicted pictures constituted by the predicted blocks. In other words, the intra prediction unit 706 predicts blocks constituting the current picture from adjacent pixels in a picture reconstructed by the adder 707, according to the intra prediction modes independently applied to the color components and generates predicted pictures constituted by the predicted blocks. In particular, the intra prediction unit 706 predicts blocks constituting the current picture from adjacent pixels indicated by the prediction direction used in the moving picture coding apparatus and generates predicted pictures constituted by the predicted blocks. In other words, the intra prediction unit 706 predicts blocks constituting the current picture from adjacent pixels indicated by the prediction directions, which are independently applied to the color components in units of blocks that are independent for the color components, and generates predicted pictures constituted by the predicted blocks.).
Pandit discloses a predictor ([0016] According to yet another aspect of the present invention, there is provided a scalable video decoder. The scalable video decoder includes a decoder for decoding a block in an enhancement layer of a picture by applying a weighting parameter to an enhancement layer reference picture. The weighting parameter used to decode the block in the enhancement layer is adaptively determined from between a weighting parameter applied to a lower layer reference picture to decode a block in the lower layer of the picture and a different weighting parameter applicable in the enhancement layer. The block in the enhancement layer corresponds to the block in the lower layer.  The enhancement layer reference picture corresponds to the lower layer reference picture.) configured for: responsive to the inter-plane interchange information indicating derivation of the intra coding information of the second intra coding block based on the information related to the first intra coding block ([0058] The slice header flag base_pred_weight_table_flag currently takes 2 values, either a 0 or a 1. A value of 1 indicates that the base layer (BL) weights should be inherited from the enhancement layer. A value of O indicated that the enhancement layer (EL) weights will be transmitted.), deriving the intra coding information for the second intra coding block based on the information related to the first intra coding block, a weighting parameter, and an offset value ([0007] A single weighting factor and offset are associated with each reference index for each color component in each slice. In implicit mode, these WP parameters are derived based only on the relative distance of the current picture and its reference picture.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Park with the intra prediction modes of the blocks being either independently or commonly applied to the blocks in the different color components as taught by Kim. The motivation behind this modification would have been to provide a moving picture coding/decoding method and apparatus that can increase the coding efficiency of a moving picture using a RGB coding technology according to H.264/MPEG-4 AVC FRExt [See Kim, 0007]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Park and Kim with a weighting factor and offset that are either inherited or coded in the bitstream as taught by Pandit. The motivation behind this modification would have been the use of the reference picture index to signal which weighting parameters to apply is bitrate efficient, as compared to requiring a weighting parameter index in the bitstream, since the reference picture index is already available on the other required bitstream fields [See Pandit, 0008].

In regards to claims 4, 12 (method), 20 (encoder), and 28 (non-transitory computer-readable medium), the limitations of claims 1, 9, 17, and 25 have been addressed. Park fails to explicitly disclose wherein the first and second arrays of information samples represent different types of spatially sampled information of the scene, and the different types of spatially sampled information include brightness, color, depth, or transparency information of the scene.
Kim discloses wherein the first and second arrays of information samples represent different types of spatially sampled information of the scene, and the different types of spatially sampled information include brightness, color, depth, or transparency information of the scene ([0050] The color space selection unit 101 adaptively selects a color space from among a plurality of color spaces based on the characteristics of a current picture. Non-limiting examples of color spaces include a YCgCo color space and a RGB color space. In the YCgCo color space, Y indicates a luma component, Co indicates a chroma orange component, and Cg indicates a chroma green component. In the RGB color space, R indicates red color component, G indicates a green color component, and B indicates a blue color component. [0068] The intra prediction mode selection unit 105 selects intra prediction modes to be independently applied to the color components constituting the color space selected by the color space selection unit 101 or a single intra prediction mode to be commonly applied to all the color components constituting the color space selected by the color space selection unit 101.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Park with the intra prediction modes of the blocks being either independently or commonly applied to the blocks in the different color components as taught by Kim. The motivation behind this modification would have been to provide a moving picture coding/decoding method and apparatus that can increase the coding efficiency of a moving picture using a RGB coding technology according to H.264/MPEG-4 AVC FRExt [See Kim, 0007].

In regards to claims 5, 13 (method), 21 (encoder), and 29 (non-transitory computer-readable medium), the limitations of claims 1, 9, 17, and 25 have been addressed. Park discloses wherein coding parameters in the first and second set of coding parameters include motion parameters for inter-prediction ([0053] The inter predicting unit 150 predicts a current picture using the reference picture stored in the decoded picture storing unit 140 and inter prediction information (e.g., reference picture index, motion vector, etc.) delivered from the entropy decoding unit 110.).

In regards to claims 6, 14 (method), 22 (encoder), and 30 (non-transitory computer-readable medium), the limitations of claims 1, 9, 17, and 25 have been addressed. Park discloses wherein coding parameters in the first and second set of coding parameters include subdivision information that specifies how a coding block is to be sub-divided ([0089] For instance, the sub-macroblock type may be defined as FIG. 4. FIG. 4 is a table of sub-macroblock type of P macroblock and B macroblock when a size of a macroblock is 32.times.32. Referring to FIG. 4, if the sub-macroblock type is set to P_L0.sub.--16.times.8, the sub-macroblock may include two partitions of the sub-macroblock and may be predicted by a block unit of 16.times.8 pixels. In particular, a motion vector and a reference picture index may be obtained per partition of the sub-macroblock. The sub-macroblock may be predicted using the motion vector and the reference picture index [S350]. The reconstructing unit 250 then reconstructs a macroblock by adding the predicted macroblock and the residual transferred from the encoder together.).

Claims 2, 3, 10, 11, 18, 19, 26, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Kim in further view of Pandit in even further view of Lee et al. (Hereafter, “Lee”) [US 2006/0233254 A1].
In regards to claims 2, 10 (method), 18 (encoder), and 26 (non-transitory computer-readable medium), the limitations of claims 1, 9, 17, and 25 have been addressed. Park discloses wherein the extractor is further configured for extracting, from the data stream in accordance with the second set of coding parameters, residual information associated with the second coding block ([0087] the residual transferred from the encoder).
Lee discloses wherein the extractor is further configured for extracting, from the data stream in accordance with the second set of coding parameters ([0152] decodes a base layer bitstream to extract texture data and motion data (e.g., motion vector, partition information, reference frame number, etc.) in a base layer frame), residual information associated with the second coding block ([0021] decoding a residual prediction flag indicating whether residual data for an enhancement layer block of a multi-layered video signal is predicted from residual data for a lower layer block corresponding to the residual data for the enhancement layer block).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Park with the residual flag for the residual data as taught by Lee. The motivation behind this modification would have been in order to improve the coding and decoding of a video signal in a video encoder and video decoder, respectively.

In regards to claims 3, 11 (method), 19 (encoder), and 27 (non-transitory computer-readable medium), the limitations of claims 2, 10, 18, and 26 have been addressed.
Park discloses further comprising a reconstructor configured for reconstructing the second coding block based on a predicted second coding block and the residual information associated with the second coding block ([0075] The intra predicting unit 160 performs intra prediction using a reconstructed pixel within a current picture. The reconstructed pixel within the current picture may include a pixel to which deblocking filtering is not applied. An original picture is then reconstructed by adding the predicted current picture and a residual outputted from the inverse transforming unit together. [0087] Subsequently, the sub-macroblock may be predicted using the size of the prediction block, the intra prediction mode, and the pixel value within the neighboring block of the sub-macroblock [S350]. The reconstructing unit 260 reconstructs a macroblock by adding the predicted macroblock and the residual transferred from the encoder together. In this case, the residual value may be defined as a difference value between a pixel value of an original macroblock and a pixel value of a predicted macroblock.).
Lee discloses further comprising a reconstructor configured for reconstructing the second coding block based on the predicted second coding block ([0158] the reconstructed current frame is fed to the enhancement layer decoder) and the residual information associated with the second coding block ([0161] An adder 715 adds the reconstructed residual frame to the base layer frame provided by the base layer decoder 600 in order to reconstruct a frame.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Park with the residual flag for the residual data as taught by Lee. The motivation behind this modification would have been in order to improve the coding and decoding of a video signal in a video encoder and video decoder, respectively.

Claims 7, 15, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Kim in further view of Pandit in even further view of Chen et al. (Hereafter, “Chen”) [US 2010/0086029 A1].
In regards to claims 7, 15 (method), and 23 (encoder), the limitations of claims 6, 14, and 22 have been addressed. Park fails to explicitly disclose wherein first subdivision of the first array of information samples differs from second subdivision of the second array of information samples.
Chen discloses wherein first subdivision of the first array of information samples differs from second subdivision of the second array of information samples ([0008] a large macroblock coding technique may partition a large macroblock into partitions, and use different partition sizes and different coding modes, e.g., different spatial (I) or temporal (P or B) modes, for selected partitions).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Park with use of different partitioning sizes as taught by Chen. The motivation behind this modification would have been to improve coding efficiency by partitioning a large block [See Chen].

Claims 8, 16, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park in view of Kim in further view of Pandit in even further view of Evans et al. (Hereafter, "Evans") [US 2005/0200630 A1].
In regards to claims 8, 16 (method), and 24 (encoder), the limitations of claims 1, 9, and 17 have been addressed. Park fails to explicitly disclose wherein a scaling factor for a spatial resolution of the first array of information samples relative to the second array of information samples in a first direction differs from a scaling factor for a spatial resolution of the first array of information samples relative to the second array of information samples in a second direction.
Evans discloses wherein a scaling factor for a spatial resolution of the first array of information samples relative to the second array of information samples in a first direction differs from a scaling factor for a spatial resolution of the first array of information samples relative to the second array of information samples in a second direction ([0011] For example, in a "4:2:2" sub-sampling format, a pair of chroma samples (e.g., a pair of Cr' and Cb' samples) is "shared" between two luma samples. In other words, a 4:2:2 image has one pair of chroma samples for every two luma samples--the chroma samples are sub-sampled by a factor of two in the horizontal direction.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Lee with 4:2:2 chroma sub-sampling as taught by Evans in order to sample chroma components at a lower spatial resolution than the luma components with little perceived loss in image quality.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482